Citation Nr: 1342766	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, including as secondary to service-connected bilateral pes planus.  

2.  Entitlement to service connection for a left ankle disorder, including as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to October 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, determined that new and material evidence had not been received to reopen claims of service connection for right and left ankle disorders.

In March 2011, a hearing before the undersigned Acting Veterans Law Judge was held at the RO.  A transcript of that hearing is of record. 

In November 2012, the Board reopened the Veteran's claims and remanded them to the RO for further evidentiary development.  In March 2013, the Board determined that the December 2012 VA examination was inadequate for rating purposes and the claim was again remanded.  A new examination was obtained in March 2013.  

Thereafter, in July 2013, the Board requested an opinion from a medical expert with the Veterans Health Administration (VHA).  The requested opinion was obtained in August 2013, and the claims are once again before the Board.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent, probative evidence of record fails to relate any currently-diagnosed bilateral ankle disability to service or a service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, letters dated in June 2009 and December 2012 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  This claim was last readjudicated in an May 2013 Supplemental Statement of the Case (SSOC).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), service personnel records, VA treatment records and examination reports, private treatment records, and hearing testimony.  Further, a medical opinion was obtained from an expert with the VHA.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were obtained, and VA examinations with opinions were obtained.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In March 2011, the Veteran was afforded a hearing before the undersigned in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge asked questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran is seeking service connection for a bilateral ankle disorder.  He argues that he injured his ankles in service and has suffered from a bilateral ankle disorder since.  In the alternative, he contends that his service-connected bilateral pes planus has either caused or aggravated his bilateral ankle condition.  When determining whether service connection is warranted, all potential theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal as the preponderance of the evidence weighs against a finding of a relationship between the Veteran's claimed ankle disabilities and any service-connected disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records indicated an assessment of Achilles tendonitis of the right foot (February1979) and stress to the medial aspect of the right ankle secondary to pronation (August 1979).  However, there was no finding of a chronic ankle disorder at the time of the Veteran's September 1979 separation examination.

Following service, treatment records from the Texas Department of Criminal Justice noted left ankle swelling and pain following a leg injury in 2001 and a reported history of ankle problems since 1978.  Additional private treatment records dated through June 2008 noted achy joints, but no specific reference was made to the Veteran's ankles.  

VA treatments records also reflect the Veteran's fairly consistent complaints of bilateral ankle pain throughout the pendency of the appeal.  A September 2009 VA examination report of the feet noted "[a]s far as cheloid formation, there is an Achilles tendon line in slight valgus position with his hindfoot" for both feet.  

However, no opinion was promulgated in either the private or VA treatment records regarding the etiology of the Veteran's ankle disorders.

A March 2011 letter from the Veteran's private physician, Dr. Childress, indicated that flat feet, with running and strenuous activities, "can predispose the patient to both foot and ankle difficulties"  Thereafter, an August 2011 opinion from Dr. Childress also included a diagnosis of "tendinitis of the ankles bilaterally, which I feel were caused by the military service and which are at least as likely as not to have been aggravated by the military service . . . in that they have persisted after leaving the military." 

The Veteran was provided a VA medical examination in December 2012.  The VA examiner provided a diagnosis of "history of multiple ankle sprains for both ankles."  Following a physical examination of the Veteran and review of his VA claims folder, the examiner opined that the claimed condition was less likely than not incurred in or cased by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner stated that the Veteran had a history of ankle sprains and now had vague anterior, anteromedial and anterolateral ankle pain.  The examiner stated the Veteran did not have a definite pathology to explain his pain, and as a result the examiner could not medically say that his vague ankle pain is related to his service.  Further, the examiner stated it was certainly not related to Achilles tendonitis or right medial ankle pain due to a pronation post-service injury in 2001 at the Texas Department of Criminal Justice.  Additionally, the examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In support of this opinion, the examiner stated that though severe pes planus had been known to lead to tibiotalar arthritis, the Veteran had mild pes planus deformity and no tibiotalar arthritis.  The examiner stated that the Veteran's current ankle pain was not secondary to pes planus.  The examiner also stated that the Veteran's current ankle pain was not aggravated by his pes planus, noting in part that he had no signs of tibiotalar arthritis or posterior tibial tendonitis.

In March 2013, the Board determined that the December 2012 VA examination was inadequate.  Specifically, a February 2013 statement from the Veteran's representative noted that the December 2012 VA examiner did not address the positive opinions provided by Dr. Childress.  Moreover, it was not clear from the December 2012 VA examination report whether or not the examiner found that the Veteran did not have any form of tendonitis of the ankles.  As the Board stated, this was particularly important in light of the private examiner's diagnosis of tendonitis.  Consequently, the claim was remanded for a new VA medical examination and opinion.

In March 2013, the Veteran was reexamined by a VA physician.  At that time, the examiner stated the Veteran did not have a bilateral ankle disorder.  However, upon physical examination, pain was noted at 45 degrees plantar flexion for both ankles.  To add to the internal inconsistencies in this opinion, after finding the Veteran had no bilateral ankle disorder, the examiner then stated that the Veteran's bilateral ankle disorder clearly and unmistakably pre-existed his military service and was clearly and unmistakably not aggravated beyond its natural progression due to an in-service injury, event or illness.  

In July 2013, the Board requested an expert medical opinion from an orthopedic surgeon with the VHA.  The Board noted that due to the fact that the March 2013 examiner's opinion was contradictory on its face, a new medical nexus opinion was needed.  

In August 2013, this requested opinion was obtained.  At that time, the orthopedist reviewed the Veteran's claims file.  He provided a brief medical history of the Veteran's disorder, including noting that the Veteran is in receipt of service connection for bilateral pes planus.  The orthopedist also reviewed the private opinions from Dr. Childress, dated in March and August 2011.  He noted that without a specific diagnosis or objective evidence of an abnormality of the ankles, it is impossible to connect ankle pain to the pes planus deformity.  (The Board notes that pain alone, without a diagnosed underlying pathology, is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001)).  The examiner stated that even if there was a specific diagnosis, other than posterior tibial tendonitis, the moderate flexible pes planus deformities from the which the Veteran suffers are not likely to cause ankle problems.  The orthopedist also noted that medical literature does not support this finding.  Ultimately, the orthopedist concluded that it is not likely that the currently diagnosed bilateral ankle disorder arose during service or was otherwise related to service as there was no history of ankle injury during that time.  The orthopedist also concluded that the Veteran's ankle disorder was not caused or aggravated by the service-connected bilateral pes planus.  By way of rationale, the orthopedist noted that with a non-specific diagnosis of tendonitis, without indicating which tendon, it is likely the perceived tendonitis was actually subtalar pain which could be included in the pes planus diagnosis.  Therefore, the examiner stated that it was impossible to connect the non-specific diagnosis of tendonitis to the service-connected pes planus as it is more likely associated with subtalar pain (which was included in the pes planus diagnosis).  

As the August 2013 opinion from the orthopedic surgeon was rendered following a review of the claims file, consideration of all the evidence, and contains a rationale for the conclusions reached, the Board accords this opinion greater probative weight than the statements offered by Dr. Childress in March and August 2011 .  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  
 
To the extent that the Veteran himself believes that his current bilateral ankle disability is related to his active, or to his service-connected bilateral pes planus, the Board notes that he is competent to describe the symptoms associated with his disorder, such as pain, which are readily observable by laypersons.  Indeed, he has done so during his March 2011 Travel Board hearing testimony and written statements submitted during the course of his appeal.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of his pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of orthopedic disorders, such as is the case here, requires medical testing to diagnose and medical expertise to determine the etiology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current bilateral ankle disorder is not competent medical evidence.  The Board finds the opinion of the VHA expert to be significantly more probative than the Veteran's lay assertions.


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim under either direct or secondary service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a right ankle disorder is denied. 

Service connection for a left ankle disorder is denied.   



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


